Citation Nr: 0912936	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  00-17 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active duty from December 1956 to February 
1959 and from February to July 1960.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that declined to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include post traumatic stress disorder.  Jurisdiction of the 
Veteran's case was subsequently transferred to the VA RO in 
Reno, Nevada.

In January 2004, the Veteran testified during a hearing at 
the RO in Phoenix before the undersigned and a transcript of 
the hearing is of record.

In July 2004, the Board reopened the Veteran's claim and 
remanded it to the RO for further development; and, in 
February 2007, the Board remanded the claim to the RO for 
further development. 


FINDINGS OF FACT

1.  The preponderance of the competent and probative medical 
evidence of record reflects that the Veteran was diagnosed 
with an emotional instability reaction, not a chronic 
psychiatric disability in-service.

2.  A psychosis was not compensably disabling within a year 
of separation from active duty, the Veteran was not 
clinically diagnosed with a psychiatric disorder until many 
years after service, and his currently diagnosed major 
depressive disorder is not otherwise related to service.

3.  The Veteran did not engage in combat with the enemy while 
serving on active duty.

4.  The Veteran does not have post traumatic stress disorder  
attributable to a verified in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post traumatic 
stress disorder, was not incurred in or aggravated by active 
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in multiple letters, the most recent in 
July 2008, of the information and evidenced needed to 
substantive and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The RO provided notice 
of how disability ratings and effective dates are determined 
in February 2007 and November 2008.

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports (dated from 1968 to 2008), 
personal hearing testimony, lay statements, and an 
administrative decision of the Social Security Administration 
(SSA).  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
during active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (Wet 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008); Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  

Here, the preponderance of the competent medical evidence of 
record is against the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.  
This is so because service medical records are devoid of any 
reference to complaints or diagnosis of, or treatment for, a 
diagnosed psychiatric disorder.  When examined for separation 
in February 1959, a psychiatric abnormality was not noted.  

Service personnel records indicate that, in July 1960, the 
Veteran was discharged from service under a General 
Discharge, based upon his request.  When evaluated in June 
1960, he was noted to have marital and financial problems.  
He was diagnosed with an emotional instability reaction, 
manifested by demonstrative ineffectiveness when confronted 
with minor stress, poor judgment, and inability to deal 
adequately with inter-personal relationships.  No 
disqualifying physical or mental disability was noted by the 
psychiatric examiner.  

Post service, in December 1964, the Veteran filed an 
application for review of the 1960 discharge that was denied.

The post service VA medical records reflect the Veteran's 
treatment for a depressive reaction in February 1971 that was 
associated with marital problems.  In June 1971, a VA 
examiner diagnosed an emotional unstable personality and 
history of recurrent depression.  

VA hospitalized the Veteran in April 1977, and a depressive 
neurosis with suicidal ideations and antisocial personality 
were noted.  Notably, in April 1977, an examiner indicated 
that Veteran was a pathological liar and manipulative.  
Subsequent examiners variously diagnosed the veteran's 
psychiatric disorder as borderline schizophrenia (April 
1979), personality disorder (April 1994 and 1995), emotional 
instability (January 1995), neurosis and schizotypal 
personality (from June to December 1995), dysthymia (February 
1996), and depression (February 1997).

According to an October 2008 VA psychological examination 
report, the examiner reviewed the Veteran's medical records 
and performed a clinical examination.  Following examination 
the veteran's diagnosis was major depressive disorder in 
partial remission.  The VA examiner stated that the Veteran 
appeared to have long-standing adjustment difficulties and 
alcohol abuse that likely preexisted as well as continued 
during his periods of active duty and beyond.  The VA 
examiner was unable to state with a reasonable degree of 
psychological certainty that anything the Veteran experienced 
during either period of active duty played an aggravating or 
causative role.  Furthermore, the VA psychologist was unable 
to state with a reasonable degree of psychological certainty 
that any condition of the Veteran's originated during his 
periods of active service.  It was noted that the Veteran 
mentioned hearing voices when he was hospitalized in 1971 but 
the VA examiner commented that this was beyond the one year 
following his last term of active duty and, although the 
Veteran exhibited some psychotic features, they were 
attributed to his grief over the end of his relationship.  

Here, the Veteran has contended that service connection 
should be granted for an acquired psychiatric disorder.  To 
the extent that he would argue that his emotional instability 
reaction is a personality disorder for which service 
connection should be granted, personality disorders are not 
considered to be diseases or injuries within the meaning of 
veteran's benefits legislation, and, therefore, are not 
eligible for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; Winn.

Although the Veteran currently has a major depressive 
disorder, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that a diagnosed psychiatric abnormality was not noted on 
separation from service in 1960, and the first post service 
evidence of record of a psychiatric disorder is from 1971, 
more than eleven years after the Veteran's separation from 
active duty.  More importantly, in October 2008, a VA 
examiner who reviewed the Veteran's medical records concluded 
that the diagnosed major depressive disorder was not related 
to active service.  The examiner indicated that the Veteran 
had adjustment difficulties and alcohol abuse that likely 
preexisted as well as continued during his periods of active 
duty and beyond, but were essentially not aggravated by 
military service.  See 38 C.F.R. § 3.306 (2008).  In short, 
no medical opinion or other medical evidence relating the 
Veteran's currently diagnosed major depressive disorder to 
service or any incident of service has been presented.

The Veteran has also claimed entitlement to service 
connection for post traumatic stress disorder.  Establishing 
service connection for post traumatic stress disorder 
requires: (1) medical evidence diagnosing post traumatic 
stress disorder; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  A diagnosis of post 
traumatic stress disorder must be established in accordance 
with 38 C.F.R. § 4.125(a), that provides that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV). 38 C.F.R. § 3.304(f).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to participation in combat, then the veteran's lay testimony, 
in and of itself, is insufficient to establish the occurrence 
of the alleged stressor.  In such cases, the record must 
contain credible supporting information from another source 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors, 
including but not limited to service records and other 
objective bases.  See Cohen v. Brown, 10 Vet. App. at 146- 
47; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  That notwithstanding, corroboration does 
not require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The United States Court of Appeals for Veterans 
Claims (Court) held in Pentecost v. Principi, 16 Vet. App. 
124, 128-29 (2002) that while the veteran's unit records did 
not specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."

A review of the probative evidence record does not establish 
that the criteria for service connection for post traumatic 
stress disorder are met in this case.  First, the reports of 
Dr. William Heitland, apparently prepared in November 1996, 
and of Dr. Harry Mendros, in August 1997, include a diagnosis 
of post traumatic stress disorder that the examiners felt was 
related to unresolved issues related to service.  These 
records provide evidence of the presence of the claimed 
disorder.  However, in October 2008, the VA examiner 
diagnosed major depressive disorder, and opined that the 
veteran did not meet the criteria for a diagnosis of post 
traumatic stress disorder although other providers diagnosed 
the disorder, apparently based upon erroneous information 
including that the Veteran "served in Vietnam" or "in 
combat," neither of which were documented.

Even assuming arguendo¸ that post traumatic stress disorder 
was diagnosed, the next requirement to substantiate the claim 
under consideration, by regulation, is that of a confirmed 
in- service stressor.  See 38 C.F.R. § 3.304(f).  Since 
service personnel records do not reflect the Veteran's 
participation in combat, although various examiners indicated 
that he alleged participation in the Vietnam War, nor does 
the record indicate receipt of any commendation or citation 
that is considered presumptive evidence of combat service, 
any identified stressor from service must be objectively 
confirmed.  Service personnel records indicate that the 
Veteran's military occupation in service was aircraft and 
missile maintenance helper or supply helper and that he was 
last assigned to the 852nd Supply Squadron (TAC) and 
separated from Cannon Air Force Base in New Mexico in 1959.

Thus far, there is no specific incident or event that the 
Veteran has described as having transpired during service in 
support of his claim that can be verified as a stressor 
despite repeated attempts to do so.  In fact, the record is 
replete with the Veteran's confusing and often contradictory 
assertions of alleged stressful events, some of which are 
based on actual events.  

An April 1979 VA hospital record indicates that the Veteran 
told a "bizarre story" of being involved in cryptology in 
the Army, carrying out secret assassinations in Peking; and 
on other occasions said he worked as a truck driver.  

But, the Veteran's November 1992 written stressor report 
claimed stressors during service in Vietnam, from 1960 to 
1966, as a civilian.  Then, in an April 1995 letter, Dr. W.K. 
Walker noted that the Veteran was in the Vietnamese War and 
was injured in service several times.  Although, according to 
Dr. Heitland's November 1996 psychological evaluation, the 
Veteran's illness was attributed to traumatic stressors in 
service.  It was noted that the appellant claimed that while 
at Ellis Air Force Base, he saw a jet crash and explode on 
impact, burning a trapped pilot.  He also said that, in 1958, 
he worked at Cannon Air Force Base in cold storage and the 
back door was on the flight line.  From this vantage point he 
purportedly witnessed two planes were seen coming in on fire 
and three men were lost that day.  He allegedly witnessed a 
person eject and the ejection seat fall into the wreckage.  
He asserts that he found the crash helmet with the man's 
forehead in it, that skin and bone fell into his hands, and 
that he was haunted by the memories of the crash.

A December 1996 VA examination report reflects the Veteran's 
complaints of nightmares of retrieving bodies from a crash of 
two aircraft in service and witnessing a pilot burn to death.  
He alleged that he was in Vietnam several times on Air Forces 
planes towards the end of the war.  But, the examiner noted 
the absence of any evidence showing overseas duty.

In the August 1997 psychiatric evaluation prepared by Dr. 
Medros, the Veteran reported being raped in service while 
held down by several soldiers but he did not report the 
event.  The Veteran also reported plane crashes that he 
helped clean up.  

In a January 2001 statement, the Veteran said that, some time 
in mid 1958, a B-58 crashed at Cannon Air Force Base and he 
participated in air craft recovery in approximately June 
1958.  He believed morning reports would show the crash some 
time in July 1958 or March to April 1958.

However, in August 2002, the National Personnel Records 
Center indicated it was unable to locate information or 
morning reports of airplane crashes of the 832nd Supply 
Squadron at Cannon Air Force Base from June to August 1958.  
In January and August 2002, the National Personnel Records 
Center indicated that some of the Veteran's service personnel 
records for his first period of active duty may have been 
destroyed in a fire.

A July 2003 written statement from the representative noted 
that, in 1958, the Veteran witnessed an airman pick up a 
piece of aluminum tubing from an aircraft crash that was hot 
enough to have taken off the palm of his hand and, in April 
1960, he witnessed a soldier cutting wood with an ax and 
accidentally bury it in his foot.  

Some of the events described by the Veteran did occur.  
Evidence in the record verified the July 1958 plane crash.  
In February 2003, the RO received a copy of a January 2001 
letter from Senator McCain that included an excerpt from the 
history of the 474th Tactical Fighter Wing, Cannon Air Force 
Base.  This included a history of three airplane crashes 
during the Veteran's period of service at Cannon Air Force 
Base: on July 8, 1958 (involving two F-100D aircraft); and on 
July 19, 1958 at Myrtle Beach Air Force Base in South 
Carolina.  Two crashes on July 25, 1958 and involved the 
death of a pilot, Lieutenant Carey, with whom the Veteran 
apparently had at least a passing acquaintance.  An aircraft 
accident also occurred at Cannon Air Force Base in New Mexico 
on May 27, 1958, when two F-100D planes collided. 

During his January 2004 Board hearing, the Veteran testified 
that, on July 25, 1958, at Cannon Air Force Base, he was 
driving a truck when he heard an explosion and saw parts of 
the aircraft hit the ground, including Lieutenant (Carey or 
Kerry) with whom he was acquainted.  He said he knew the 
lieutenant from working in the commissary and that he went to 
the wreckage and found his remains.  He did not see the crash 
but heard it.  

In his August 2004 stressor statement, the Veteran reported 
that he witnessed an aircraft accident on July 25, 1958 at 
Cannon Air Force Base in Clovis, New Mexico, that involved a 
Lieutenant Carey and others.

In August 2005, the U.S. Army and Joint Services Records 
Research Center (JSRRC) responded to the RO's May 2005 
request to confirm the Veteran's alleged stressful events: 
that he witnessed an incident in which a fellow solider 
accidently struck his foot with an ax and a claimed in-
service rape in May 1960.  The JSRRC was unable to confirm 
the Veteran's allegation of in-service rape and casualties in 
California in 1960.

In March and October 2007, the Veteran responded to the RO's 
request for additional information regarding his stressful 
events.  In March, he submitted service records pertaining to 
the May 27, 1958 aircraft incident at Cannon Air Force Base.  
In October 2007, he reported on an aircraft accident at 
approximately 2 p.m. when he found the helmet with human 
parts.  In a separately written statement, he reported that, 
in the fall of 1957, he was awakened in the early morning and 
told to be on the flight line in uniform and that he and 
others were issued carbines and helmets.  Planes were on the 
tarmac and soldiers advised that Russia had launched Sputnik 
and held for several days.  He believed this was a full scale 
alert.

In December 2007, the JSRRC indicated that the Veteran's 
report of witnessing an incident in which a fellow soldier 
accidently struck his foot with an ax and a claimed in-
service rape in May 1960 could not be verified.  

According to a December 2007 JSRRC Claims Report, the 
Veteran's alleged stressor of being awakened and held on the 
flight line could not be verified. 

In July 2008, the JSRRC indicated that the Veteran's alleged 
duty on the flight line in August 1957 could not be verified.

In October 2008, the Veteran told the VA examiner that his 
alleged stressful events included allegedly witnessing 
traumatic aircraft accidents that caused problems with 
alcohol and marital problems that contributed to his being 
found unfit for retention in the Army in 1960.  The VA 
examiner noted that while the Veteran appeared to have some 
documentation of the two accidents he described but, the 
record did not document his involvement in the accidents.  
The VA examiner also noted that the Veteran's military 
occupation would not ordinarily put him in accident recovery  
and he made multiple claims on multiple occasions that were 
unverified.  According to the VA examiner, the Veteran 
claimed a left shoulder injury due to firing his rifle in 
service, but his induction physical indicated a left shoulder 
injury due to a childhood gunshot wound, and the veteran was 
right-handed.  Thus, the VA examiner said these 
unsubstantiated claims cast doubt on the other claims.  Upon 
careful review of the file, the VA examiner was unable to 
substantiate that the stressors presented by the Veteran 
occurred in his immediate presence.

In sum, while the Veteran's has reported multiple and varied 
alleged stressful events in service, none have been shown to 
personally involve him.  Although there is some evidence of 
the airplane crashes in 1958, and while he may have had a 
passing acquaintance with a pilot who died, absolutely no 
detail is provided to independently verify his assertions 
concerning his stressors; none of which include combat 
service.  Although several aircraft accidents were verified 
in 1958, nothing in the record verifies the Veteran's 
participation in their clean up or his other related 
assertions.  He also has asserted witnessing another soldier 
sustain a foot injury, being allegedly raped, and being 
involved in a flight line incident during the Cold War, but 
despite exhaustive efforts, there is no evidence 
independently corroborating these events.  That is, no names, 
dates, places, or descriptions are provided.  

The preceding description of claimed in-service events does 
not set forth even one objectively verifiable incident as 
noted by the JSRRC in August 2002, December 2007 and July 
2008.

The evidence pertaining to occupational assignments and 
medical history in service, including service medical records 
and personnel records on file, does not show an event 
warranting further examination as a stressor.  The veteran 
did not provide a statement from another individual who 
served with him at any time describing a even one of the 
alleged incidents.  The Board acknowledges that in June 1998, 
VA received a statement from his mother to the effect that, 
because of an accident she believed occurred in 1959 that she 
saw on television, when an aircraft exploded, she contacted 
the Veteran to check on his well being and reportedly he was 
very disturbed.  Nevertheless, his mother's statement cannot 
be considered as verification of his purported involvement 
alleged stressful event in service. 

The RO has undertaken continuing measures to assist with 
obtaining a verified stressor of record as detailed above.  A 
November 2002 development letter requested that the veteran 
identify stressful events from service, with supporting 
details including dates of occurrence, unit of assignment, 
and individuals involved, and enclosed a post traumatic 
stress disorder questionnaire for this purpose.   He returned 
it in November 2002.  Similar correspondence was again sent 
in July 2004 and February 2007, to which the Veteran 
responded in August 2004 and March and October 2007, 
respectively.  The November 2008 supplemental statement of 
the case indicates that evidence of an independently 
corroborated stressor was still necessary to substantiate the 
claim.  

Thus, at this stage of development it can reasonably be 
determined that further development is not warranted, and 
that the existence of a verified or verifiable stressor 
cannot be ascertained from the record.  The criteria to 
establish entitlement to service connection for the 
disability claimed require a confirmed stressor to support a 
competent diagnosis of post traumatic stress disorder.

Accordingly, in the absence of an independently corroborated 
in-service stressor, the claim for service connection for 
post traumatic stress disorder must be denied.  

The veteran, friends, and relatives, as lay persons without 
medical training, do not meet the burden of presenting 
competent evidence as to medical cause and effect, or a 
diagnosis, merely by presenting their own statements.  While 
the veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., difficulty hearing, neither he 
nor any lay affiant is capable of making medical conclusions.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  There is no 
evidence showing, and the veteran does not assert, that he or 
any of his lay witnesses has medical training to provide 
competent medical evidence as to the etiology of the claimed 
acquired psychiatric disorder, including post traumatic 
stress disorder.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to his currently 
claimed acquired psychiatric disorder, including post 
traumatic stress disorder.  The preponderance of the evidence 
is therefore against the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder, 
including post traumatic stress disorder.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board notes that a May 1999 record indicates 
that the Social Security Administration found the veteran 
suffering from post traumatic stress disorder and a 
personality disorder and held him to be disabled since April 
1998.  While the Board recognizes the disabling nature of the 
veteran's psychiatric disability, the Social Security 
Administration decision is not evidence of a verified in-
service stressor to support a grant of service connection for 
post traumatic stress disorder.


ORDER

Entitlement to an acquired psychiatric disorder, to include 
post traumatic stress disorder, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


